                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       KEISHNA L. BUNN,                                    Case No. 18-cv-00384-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                               ORDER GRANTING PLAINTIFF'S
                                  13                v.                                         MOTION FOR SUMMARY
                                                                                               JUDGMENT AND DENYING
                                  14       NANCY A. BERRYHILL,                                 DEFENDANT'S CROSS-MOTION FOR
                                                                                               SUMMARY JUDGMENT
                                  15                      Defendant.
                                                                                               Re: ECF Nos. 26, 27
                                  16

                                  17
                                                                                 INTRODUCTION
                                  18
                                             The plaintiff — Keishna L. Bunn — seeks judicial review of a final decision by the
                                  19
                                       Commissioner of the Social Security Administration denying her claim for Title XVI
                                  20
                                       Supplemental Security Income (“SSI”).1 The plaintiff moved for summary judgment, and the
                                  21
                                       Commissioner opposed the motion and filed a cross-motion for summary judgment.2 All parties
                                  22
                                       consented to magistrate-judge jurisdiction.3 Under Civil Local Rule 16–5, the matter is submitted
                                  23

                                  24

                                  25   1
                                         Mot. – ECF No. 26 at 6. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents. The plaintiff also applied for
                                  26   Title II Social Security Disability benefits. Id. Because her onset date is later than the date last insured
                                       for her Title II benefits, this suit involves only the application for SSI benefits. Id.
                                  27   2
                                           Id.; Cross-Mot. – ECF No. 27.
                                  28   3
                                           Consent Forms – ECF Nos. 9, 10.

                                       ORDER – No. 18-cv-00384-LB
                                   1   for decision by this court without oral argument. The court grants the plaintiff’s motion for

                                   2   summary judgment and remands the case for reconsideration.

                                   3

                                   4                                             STATEMENT

                                   5   1. Procedural History

                                   6         The plaintiff was born on August 2, 1973.4 On September 20, 2013, she applied for Social

                                   7   Security Income under Title XVI of the Social Security Act.5 The plaintiff alleged eight

                                   8   conditions: major depression, urge incontinence, gastroesophageal reflux disease, pancreatitis,

                                   9   left-arm injury, paresthesia, lower-back pain, and attention-deficit-hyperactive disorder

                                  10   (“ADHD”).6 The plaintiff originally alleged an onset date of June 26, 2008.7 Later she amended

                                  11   her onset date to September 2, 2013.8 The last date she worked was June 25, 2008, and her date

                                  12   last insured was March 31, 2010.9
Northern District of California
 United States District Court




                                  13         On March 16, 2016 the ALJ held a hearing and heard testimony from the plaintiff (who was

                                  14   represented by an attorney).10 A Vocational Expert (“VE”) also testified.11 The ALJ issued an

                                  15   unfavorable ruling on August 12, 2016.12 The plaintiff filed a request for review with the Appeals

                                  16   Council, which denied the request on November 14, 2017.13 The plaintiff filed this action on

                                  17

                                  18
                                  19

                                  20
                                       4
                                  21       AR 235.
                                       5
                                           Id.
                                  22   6
                                           AR 101.
                                  23   7
                                           AR 235.
                                       8
                                  24       AR 375.
                                       9
                                           Id.
                                  25   10
                                            AR 47–48.
                                  26   11
                                            48.
                                       12
                                  27        AR 25–27.
                                       13
                                            AR 1–4.
                                  28

                                       ORDER – No. 18-cv-00384-LB                        2
                                   1   January 17, 2018.14 She moved for summary judgment on November 5, 2018, and the defendant

                                   2   filed a cross-motion for summary judgment on December 3, 2018.15

                                   3

                                   4   2. Summary of Administrative Record

                                   5         2.1   Tom Soleng, M.D. — Treating

                                   6         The plaintiff saw Dr. Soleng at the Pathways to Wellness Medication Clinic on July 20,

                                   7   2010.16 Dr. Soleng noted that the plaintiff’s “mental health issues started with a bad

                                   8   relationship.”17 The plaintiff had last worked in 2008 and was feeling more isolated and sleeping

                                   9   more.18 The plaintiff reported using alcohol and marijuana.19 She did not express any suicidal

                                  10   behavior.20 Dr. Soleng found that the plaintiff had “moderate” difficulties in maintaining

                                  11   concentration and persistence or place, “mild” restriction of activities of daily living and

                                  12   difficulties maintaining social functioning, and no episodes of decompensation.21 He diagnosed
Northern District of California
 United States District Court




                                  13   her with major-depressive disorder and obesity.22

                                  14         On August 19, 2010, Dr. Soleng noted that the plaintiff had an appropriate affect, linear

                                  15   thought process, and intact memory.23 Her attention, concentration, judgment, and insight were

                                  16   good.24 She did not pose a danger to herself or others.25 The plaintiff was “mildly depressed” and

                                  17

                                  18
                                  19   14
                                            Compl. – ECF No. 1.
                                  20   15
                                            Mot. – ECF No. 26; Cross-Mot. – ECF No. 27.
                                       16
                                  21        AR 403.
                                       17
                                            Id.
                                  22   18
                                            Id.
                                  23   19
                                            AR 405.
                                       20
                                  24        Id.
                                       21
                                            AR 407.
                                  25   22
                                            Id.
                                  26   23
                                            AR 402.
                                       24
                                  27        Id.
                                       25
                                            Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         3
                                   1   “stable generally.”26 During her treatment at Pathways to Wellness, the plaintiff was prescribed

                                   2   Cymbalta, Prozac, and Klonopin.27

                                   3         2.2   Kaiser Physicians (Pain) — Treating

                                   4         On August 11, 2013, the plaintiff had an appointment at Kaiser because the night before, at a

                                   5   function, she was “grabbed” and “manhandled” and had her arm twisted.28 Thereafter, the plaintiff

                                   6   saw several physicians at Kaiser for issues related to her shoulder and arm pain. The Kaiser

                                   7   records span from June 2007 through January 2016.29

                                   8         On August 13, 2013, Renee Pacheco, M.D., performed an evaluation of the plaintiff’s “arm

                                   9   pain and numbness after [a] physical altercation at ‘Club’ on 8/10.”30 She reported that her arm

                                  10   and shoulder were bent backward.31 The plaintiff had been taking ibuprofen for the pain without

                                  11   relief.32 She reported discomfort in her left shoulder and “tingling, discomfort and weakness” in

                                  12   her left palm and fingers.33 Dr. Pacheco ordered x-rays.34 The x-ray of her spine showed “[m]ild
Northern District of California
 United States District Court




                                  13   degenerative change,” the x-ray of her left shoulder showed “[c]hronic appearing spurring,” and

                                  14   the x-ray of her left elbow showed “[m]inor chronic spurring.”35 Derek Kubota, M.D. analyzed x-

                                  15   rays of the plaintiff’s left shoulder, left elbow, and cervical spine on August 13, 2013.36 Dr.

                                  16   Kubota did not find any “visible acute abnormalit[es]” in the shoulder or elbow images.37 He

                                  17

                                  18
                                  19   26
                                            Id.
                                  20   27
                                            AR 400.
                                       28
                                  21        AR 690.
                                       29
                                            See AR 411–1293.
                                  22   30
                                            AR 692–93.
                                  23   31
                                            AR 693.
                                       32
                                  24        Id.
                                       33
                                            Id.
                                  25   34
                                            AR 694.
                                  26   35
                                            AR 696–698.
                                       36
                                  27        AR 696–701.
                                       37
                                            AR 696–699.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         4
                                   1   noted “mild degenerative change” in the cervical spine image.38 Dr. Pacheco reviewed the x-rays

                                   2   and Dr. Kubota’s findings with the plaintiff over the phone.39

                                   3         On August 14, 2013, Tara Shaw, M.D., reported that the plaintiff said that her symptoms (pain

                                   4   in her left shoulder and paresthesia down her arm to her hand) were getting worse.40 She was

                                   5   “barely able to squeeze with [her] hand or tolerate light touch.”41 The plaintiff was “in mild to

                                   6   moderate distress and sitting uncomfortably with [her] left arm propped on [a] pillow.”42 The

                                   7   plaintiff had intact motor strength in her hand and wrist but was “hypersensitive to any light

                                   8   touch.”43 The plaintiff had a limited range of motion in her left shoulder and was not willing to

                                   9   allow Dr. Shaw to test her cuff strength due to pain.44 Dr. Shaw diagnosed the plaintiff with

                                  10   brachial neuritis and recommended prednisone (for pain), physical therapy, ice, and gentle

                                  11   stretching.45

                                  12         On August 18, 2013, the plaintiff told Leslea Ann Brickner-Goth, M.D., that the swelling and
Northern District of California
 United States District Court




                                  13   pain in her arm and elbow was worse.46 Dr. Goth ordered a repeat x-ray and told the plaintiff that

                                  14   “this type of nerve pain [could] take a while to improve.”47

                                  15         On August 19, 2013, Dr. Kubota examined more x-rays of the plaintiff’s left elbow and

                                  16   shoulder.48 He found no visible abnormality in her elbow and found “[s]light spurring” and

                                  17   “[s]light degenerative change” in her shoulder.49

                                  18
                                  19   38
                                            AR 700.
                                  20   39
                                            AR 703.
                                       40
                                  21        Id.
                                       41
                                            Id.
                                  22   42
                                            Id.
                                  23   43
                                            Id.
                                       44
                                  24        Id.
                                       45
                                            AR 705.
                                  25   46
                                            AR 708.
                                  26   47
                                            AR 709.
                                       48
                                  27        AR 710–13.
                                       49
                                            AR 712–13.
                                  28

                                       ORDER – No. 18-cv-00384-LB                          5
                                   1         On August 21, 2013, Garrick Amgott-Kwan, M.D., (the plaintiff’s treating physician) reported

                                   2   that the plaintiff had to hold her left arm “flexed to reduce pain.”50 The plaintiff had not seen any

                                   3   change since starting on prednisone and was not helped by Norco.51 Dr. Amgott-Kwan examined

                                   4   the plaintiff and reported that she was guarding her left arm and holding it close to her body.52 She

                                   5   had mild pain in her neck “with rightward rotation.”53 Dr. Amgott-Kwan was “unable to perform

                                   6   manual motor testing on [the plaintiff’s left arm] due to pain/allodynia.”54 The plaintiff showed

                                   7   signs suggesting “possible early complex regional pain syndrome.”55 He prescribed gabapentin

                                   8   (for pain), gave the plaintiff a sling, and instructed her to do a full range of motion in all joints of

                                   9   her left upper extremity several times a day.56

                                  10         On September 4, 2013, Dr. Pacheco spoke with the plaintiff on the phone.57 The plaintiff

                                  11   complained of “ongoing severe arm pain” and said she was unable to sleep at night.58 Her pain

                                  12   was an “8/10” until she took gabapentin and then it would drop down to “6/10” for three hours
Northern District of California
 United States District Court




                                  13   before increasing again.59 The plaintiff was not going to physical therapy “due to pain” but agreed

                                  14   to make an appointment.60 Dr. Pacheco increased the plaintiff’s dose of gabapentin.61

                                  15

                                  16

                                  17

                                  18   50
                                            AR 715.
                                  19   51
                                            Id.
                                       52
                                  20        AR 716.
                                       53
                                            Id.
                                  21   54
                                         Id. “Allodynia is ‘pain resulting from a non-noxious stimulus to normal skin.’” Moraine v. Soc. Sec.
                                  22   Admin., 695 F. Supp. 2d 925, n.18 (D. Minn. 2010) (citing Dorland’s Illustrated Medical Dictionary
                                       52 (31st Ed. 2007)).
                                  23   55
                                            AR 717.
                                       56
                                  24        Id.
                                       57
                                            AR 721.
                                  25   58
                                            Id.
                                  26   59
                                            Id.
                                       60
                                  27        AR 722.
                                       61
                                            Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                          6
                                   1         On September 11, 2013, the plaintiff told Dr. Amgott-Kwan that the gabapentin was giving her

                                   2   only mild relief for a few hours.62 Dr. Amgott-Kwan diagnosed the plaintiff with complex regional

                                   3   pain syndrome (type 2) in her left arm.63 He increased her dosage of gabapentin and prescribed

                                   4   nortriptyline (for nerve pain).64

                                   5         The plaintiff saw physical therapist Donaldo Beroncal on September 19, 2013.65 The plaintiff

                                   6   said moving or hanging her left arm by her side aggravated the pain.66 Mr. Beroncal found that the

                                   7   plaintiff had a “slight” range of motion in her left shoulder due to pain and pain bending to the

                                   8   right.67 The plaintiff had “hypersensitivity to touch” on her left arm.68 Mr. Beroncal said the

                                   9   plaintiff’s rehabilitation potential was “good” and prescribed physical therapy once a week for

                                  10   twelve weeks.69 He developed a physical-therapy plan and included a home-exercise program with

                                  11   certain movements and stretches.70

                                  12         On September 25, 2013, the plaintiff told Dr. Pacheco that she was “feeling depressed and
Northern District of California
 United States District Court




                                  13   anxious due to chronic ongoing pain . . . as well as new events . . . related to a [boyfriend].”71 The

                                  14   plaintiff reported having suicidal ideation the day before but not at the time of the call.72 She said

                                  15   that she might need more clonazepam.73 Dr. Pacheco recommended that the plaintiff participate in

                                  16

                                  17

                                  18
                                  19   62
                                            AR 725.
                                  20   63
                                            AR 726.
                                       64
                                  21        AR 726.
                                       65
                                            AR 728.
                                  22   66
                                            AR 729.
                                  23   67
                                            AR 730.
                                       68
                                  24        Id.
                                       69
                                            AR 728–29.
                                  25   70
                                            AR 731.
                                  26   71
                                            AR 733.
                                       72
                                  27        Id.
                                       73
                                            Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         7
                                   1   groups for depression and call Alameda Alliance for a psychiatric evaluation.74 Dr. Pacheco did

                                   2   not recommend adding other medications.75

                                   3         On October 15, 2013, the plaintiff was unable to rotate her left shoulder more than 45 degrees

                                   4   “due to pain.”76 Dr. Amgott-Kwan was unable to test the plaintiff’s motor strength in her left arm

                                   5   because of pain.77 He reduced the plaintiff’s dose of gabapentin and prescribed Percocet.78

                                   6         On November 6, 2013, Jun Yang, M.D., performed a “limited exam” of the plaintiff’s left

                                   7   shoulder “due to [her] apprehension and pain.”79 Dr. Yang also reviewed an MRI that showed

                                   8   “low grade partial thickness RC tear vs tendinitis, subchondroal cyst at GT, no frank labral tear” in

                                   9   the plaintiff’s shoulder and “[m]ild-moderate C5-7 degenerative spondylosis with left paracentral

                                  10   C5-6 disc protrusion abutting the spinal cord [and] [m]oderate left C6-7 neural foraminal

                                  11   narrowing” in her spine.80 Dr. Yang did not find a clear indication for surgery or intervention.81

                                  12         On November 20, 2013, the plaintiff had “[m]odest pain improvement with [her] current
Northern District of California
 United States District Court




                                  13   regimen.”82

                                  14         On December 11, 2013, the plaintiff was having a high level of ongoing pain despite taking

                                  15   four pain medications (fentanyl, nortriptyline, carbamazepine, and gabapentin).83 Dr. Pacheco

                                  16   advised that it was unlikely that surgery could fix the plaintiff’s problem.84 She said that she

                                  17

                                  18
                                  19

                                  20   74
                                            Id.
                                       75
                                  21        Id.
                                       76
                                            AR 744.
                                  22   77
                                            Id.
                                  23   78
                                            Id.
                                       79
                                  24        AR 761–62.
                                       80
                                            AR 762.
                                  25   81
                                            Id.
                                  26   82
                                            AR 764.
                                       83
                                  27        AR 766.
                                       84
                                            AR 767.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         8
                                   1   would ask the plaintiff’s primary physician (Dr. Amgott-Kwan) whether the plaintiff should be

                                   2   enrolled in Kaiser’s chronic-pain program.85

                                   3         On January 22, 2014, the plaintiff felt something was “mechanically wrong in her shoulder”

                                   4   and wanted to be checked by an orthopedist again.86 The plaintiff felt depressed and had suicidal

                                   5   thoughts but no “active plan or intent.”87 Dr. Pacheco referred the plaintiff for a psychiatric

                                   6   consult.88

                                   7         On January 29, 2014, Dr. Shaw reported that the plaintiff used her arm more than she did at

                                   8   the last visit but was “still protecting it.”89 The plaintiff was hypersensitive to touch in her left

                                   9   shoulder.90 The plaintiff had improved her range of motion and used her left arm for cooking.91

                                  10   Dr. Shaw ordered a sling (per the plaintiff’s request) but told the plaintiff that she should only

                                  11   wear it while exercising.92 Dr. Shaw noted that she declined to prescribe muscle relaxants.93

                                  12         On April 23, 2014, Taissa Cherry, M.D., performed a nerve-blocking injection.94 Dr. Cherry
Northern District of California
 United States District Court




                                  13   said it was “potentially not [a] complete block” and she would need to “see if there [was a] benefit

                                  14   over time.”95 She recommended a second injection.96

                                  15

                                  16

                                  17

                                  18
                                  19   85
                                            Id. Dr. Amgott-Kwan later determined that the plaintiff was not a candidate. AR 794.
                                  20   86
                                            AR 779.
                                       87
                                  21        Id.
                                       88
                                            AR 782.
                                  22   89
                                            AR 786.
                                  23   90
                                            Id.
                                       91
                                  24        Id.
                                       92
                                            AR 787.
                                  25   93
                                            Id.
                                  26   94
                                            AR 823–27.
                                       95
                                  27        AR 827.
                                       96
                                            Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                           9
                                   1         On July 1, 2014, the plaintiff reported to Dr. Pacheco that she had “severe constipation with

                                   2   bloody [bowel movements]” and that she went “off her opiates for [two] days at a time just to

                                   3   relieve her gut.”97

                                   4         On July 9, 2014, the plaintiff reported that she had “no response” to the nerve-block injection

                                   5   and was not sure she wanted to do another one.98 Her pain was “a little better” and she was able to

                                   6   use her left arm more.99 Dr. Amgott-Kwan prescribed topical lidocaine.100

                                   7         On October 23, 2014, the plaintiff’s pain was “no better” and she felt that she had “setback

                                   8   compared to [her] last visit.”101 Her left arm strength “seem[ed] full throughout,” and she had

                                   9   marked allodynia to her left hand and wrist.102 The plaintiff was going to stop her nonsteroidal

                                  10   anti-inflammatory pain medications for a while to help her constipation, so Dr. Amgott-Kwan

                                  11   prescribed Percocet for “severe flares.”103

                                  12         On December 30, 2014, the plaintiff went to the hospital complaining of abdominal pain,
Northern District of California
 United States District Court




                                  13   vomiting, and diarrhea that had lasted two weeks.104 She was discharged on January 3, 2015 after

                                  14   her symptoms were controlled.105

                                  15         A January 2015 x-ray showed “[m]inimal degenerative change” but no fracture in the

                                  16   plaintiff’s left wrist.106

                                  17         On February 12, 2015, Dr. Cherry administered a 30-hour ketamine infusion.107 On June 2,

                                  18   2015, the plaintiff returned to Dr. Cherry saying that the ketamine infusion gave her “very good

                                  19

                                  20   97
                                            AR 856.
                                       98
                                  21        Id.
                                       99
                                            Id.
                                  22   100
                                             AR 858.
                                  23   101
                                             AR 871.
                                       102
                                  24         AR 872.
                                       103
                                             AR 873.
                                  25   104
                                             AR 967.
                                  26   105
                                             AR 993.
                                       106
                                  27         AR 1107–08.
                                       107
                                             AR 996.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         10
                                   1   relief” for a week and then the pain slowly returned.108 Dr. Cherry started a lidocaine infusion but

                                   2   the plaintiff “became agitated” so she stopped it.109

                                   3         From August 31 to September 3, 2015, Dr. Cherry administered a four-day ketamine

                                   4   infusion.110 During the infusion the plaintiff felt “nervous” and asked for “something for

                                   5   anxiety.”111 The plaintiff’s pain ranged from a five to a seven out of ten while she was admitted.112

                                   6   The plaintiff had concerns about being able to control her pain at home.113

                                   7         The plaintiff had a 28-hour ketamine infusion on January 14, 2016.114 Dr. Cherry noted that

                                   8   she could “do activities of daily living and walking, but should not lift anything heavier than a

                                   9   phonebook, and avoid vigorous activity” until her next visit.115

                                  10         On June 3, 2016, Dr. Amgott-Kwan submitted a medical-source statement.116 He listed the

                                  11   plaintiff’s diagnosis as “complex regional pain syndrome type 2, left arm” and her prognosis as

                                  12   “poor.”117 He wrote that the plaintiff had “unremitting neuropathic pain [in her] left arm/hand.”118
Northern District of California
 United States District Court




                                  13   He characterized the pain as “burning, hypersensitive (allodynia), [and] electrical.”119 His clinical

                                  14   findings and objective signs regarding the plaintiff’s pain were “diffuse allodynia. . . mid-left hand

                                  15   atrophy, left hand edema, [and] skin temperature changes.”120 Dr. Amgott-Kwan listed nine

                                  16

                                  17

                                  18
                                       108
                                             AR 1035.
                                  19   109
                                             Id.
                                  20   110
                                             AR 1041.
                                       111
                                  21         Id.
                                       112
                                             Id.
                                  22   113
                                             Id.
                                  23   114
                                             AR 1056.
                                       115
                                  24         Id.
                                       116
                                             AR 1290–91.
                                  25   117
                                             AR 1291.
                                  26   118
                                             Id.
                                       119
                                  27         Id.
                                       120
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                        11
                                   1   treatments that had failed, and listed the plaintiff’s current treatments including Ketamine and

                                   2   lidocaine.121

                                   3         Dr. Amgott-Kwan noted that depression and sleep disturbance affected the plaintiff’s physical

                                   4   conditions.122 The plaintiff’s pain would “constantly” be severe enough to interfere with the

                                   5   “attention and concentration needed to perform even simple work tasks.”123 The plaintiff would

                                   6   need to rest for 10 to 20 minutes every 15 to 30 minutes during the workday. 124 The plaintiff could

                                   7   “rarely” lift up to 10 pounds, and could never lift over 20 pounds.125 During a regular eight-hour

                                   8   work day, the plaintiff could reach (extend her arms and hands in any direction) for less than 30

                                   9   minutes, could handle (seize, hold, grasp, turn, or otherwise work with her hands) for less than 30

                                  10   minutes, could finger (pick, pinch, or otherwise work primarily with the fingers) for less than 30

                                  11   minutes, and could feel (perceive attributes of objects) for 30 minutes.126 The plaintiff was in

                                  12   constant severe pain.127
Northern District of California
 United States District Court




                                  13         2.3   Kaiser Mental Health — Treating

                                  14         The patient saw several providers for issues related to her mental health at Kaiser between

                                  15   January 2014 and December 2015.128

                                  16         Gene Riddle, Ph.D., a psychologist, performed an initial screening of the plaintiff on January

                                  17   28, 2014.129 The plaintiff had “intermittent” suicidal ideation but denied intent and had had “some

                                  18
                                  19

                                  20

                                  21
                                       121
                                             Id.
                                  22   122
                                             AR 1292.
                                  23   123
                                             Id.
                                       124
                                  24         Id.
                                       125
                                             Id. “Rarely” was defined on the form as 1% to 5% of an 8-hour working day.
                                  25   126
                                             AR 1293.
                                  26   127
                                             Id.
                                       128
                                  27         See AR 794–1275.
                                       129
                                             AR 794–95.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         12
                                   1   harmful thoughts towards others” but denied a history of assault.130 The plaintiff had a “history of

                                   2   battering in relationships.”131

                                   3         The plaintiff saw Linda Kim, M.D., on February 11, 2014.132 The plaintiff described her

                                   4   symptoms, including isolating herself from others, lacking energy and motivation, sleeping too

                                   5   much or not enough, and binge-eating.133 The plaintiff’s mood was “depressed and dysphoric.”134

                                   6   The plaintiff was fully oriented and her attention and concentration were “within normal limits.”135

                                   7   Her memory was “intact,” her insight was “fair,” and her impulse control and judgment were

                                   8   “good.”136 Dr. Kim diagnosed the plaintiff with major depression and prescribed Prozac.137

                                   9         On March 19, 2014, the plaintiff saw James Duffy, M.D., for medication management.138 The

                                  10   plaintiff said she “experienced a very significant increase in her anxiety and hypervigilance with

                                  11   Prozac.”139 She had a good night’s sleep with Remeron but was “concerned that it would also

                                  12   make her anxious.”140 She reported that klonopin (which she received from a doctor at Pathways
Northern District of California
 United States District Court




                                  13   to Wellness) “produced a prompt and very significant improvement in her distress.”141 Dr. Duffy

                                  14   diagnosed the plaintiff with PTSD (with a history of severe domestic abuse).142 He prescribed

                                  15

                                  16

                                  17

                                  18
                                       130
                                             AR 795.
                                  19   131
                                             Id.
                                  20   132
                                             AR 796.
                                       133
                                  21         AR 798.
                                       134
                                             AR 801.
                                  22   135
                                             Id.
                                  23   136
                                             Id.
                                       137
                                  24         AR 796–97.
                                       138
                                             AR 806.
                                  25   139
                                             AR 808.
                                  26   140
                                             Id.
                                       141
                                  27         Id.
                                       142
                                             AR 806.
                                  28

                                       ORDER – No. 18-cv-00384-LB                        13
                                   1   klonopin and buspar (to reduce arousal).143 He recommended that she go to the Kaiser trauma

                                   2   group and advised her to exercise.144

                                   3         The plaintiff saw Sangita Sungu, a Licensed Clinical Social Worker, on June 30, 2014.145 The

                                   4   plaintiff complained of various symptoms of depression.146 She said she was experiencing “panic

                                   5   attacks” and had “a poor appetite, trouble sleeping, [and] low energy.”147 The plaintiff “ha[d]

                                   6   thoughts of hurting herself” but “would not inflict harm on herself because of her children.”148 The

                                   7   plaintiff was “tearful and fidgety,” and her mood was “anxious and sad.”149

                                   8         On July 9, 2014, Ms. Sungu reported that the plaintiff’s mood “continue[d] to worsen,” and

                                   9   she was still having panic attacks.150 Her medication was not working.151 The plaintiff was able to

                                  10   take her dog out for a walk and was “able to take care of her children.”152

                                  11         On July 28, 2014, the plaintiff “exhibit[ed] very significant symptoms of posttraumatic stress

                                  12   disorder,” which appeared to Dr. Duffy to be “amplified compared to [his] previous evaluation.”153
Northern District of California
 United States District Court




                                  13   She was “experiencing escalating panic attacks” and was “becoming increasingly housebound.”154

                                  14   The plaintiff was “clearly manifesting a downward spiral in her symptoms and functional

                                  15   capacity” and Dr. Duffy “strongly recommended” that she start an intensive outpatient program.155

                                  16

                                  17
                                       143
                                             AR 814.
                                  18   144
                                             Id.
                                  19   145
                                             AR 1118.
                                       146
                                  20         AR 1119.
                                       147
                                             Id.
                                  21   148
                                             Id.
                                  22   149
                                             AR 1122.
                                       150
                                  23         AR 1140.
                                       151
                                             Id.
                                  24   152
                                             Id.
                                  25   153
                                             AR 1150.
                                       154
                                  26         Id.
                                       155
                                          Id. In August 2014, the plaintiff told Ms. Sungu that she had an intake with the intensive-outpatient
                                  27   program but that it was difficult for her to open up and that she could not physically do the program
                                       three times a week. AR 1167.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         14
                                   1         The plaintiff’s symptoms were “unchanged” at an August 11, 2014 visit with Ms. Sungu.156

                                   2   On September 3, 2014, the plaintiff told Ms. Sungu that she was tired but unable to sleep and

                                   3   “[could] not get her mind to shut down.”157 On September 25, 2014, the plaintiff reported that she

                                   4   was “not able to do the things she could before,” which was frustrating.158

                                   5         On October 30, 2014, the plaintiff went to the emergency department at Kaiser in Oakland,

                                   6   California.159 She was extremely anxious and could not sleep.160 The doctors gave her a dose of

                                   7   Benadryl and she slept in the emergency room for a few hours.161 She had a psychological

                                   8   consultation, and the doctor found that she did not meet criteria as a serious imminent suicide risk

                                   9   and was not appropriate for in-patient psychiatric treatment.162 The plaintiff was sent home

                                  10   (without medication because of the plaintiff’s “polypharmacy”).163

                                  11         The plaintiff returned to the emergency room at Kaiser in Oakland on November 21, 2014.164

                                  12   She had suicidal ideation and had thought about killing her children.165 She wanted to “get off
Northern District of California
 United States District Court




                                  13   opiates.”166 Multiple doctors attributed her symptoms to opiate withdrawal (specifically from

                                  14   removing her fentanyl patch).167 Berenice Perez, M.D. noted that the plaintiff did not appear

                                  15   clinically depressed or psychotic.168 Dr. Perez diagnosed the plaintiff with opiate withdrawal and

                                  16   suicidal ideation (secondary to the withdrawal).169 She was admitted for treatment of her

                                  17
                                       156
                                  18         AR 1169.
                                       157
                                             AR 1175.
                                  19   158
                                             AR 1181.
                                  20   159
                                             AR 875.
                                       160
                                  21         Id.
                                       161
                                             AR 878.
                                  22   162
                                             AR 882–83.
                                  23   163
                                             AR 879.
                                       164
                                  24         AR 902.
                                       165
                                             AR 904.
                                  25   166
                                             AR 909.
                                  26   167
                                             See AR 924–57.
                                       168
                                  27         AR 911.
                                       169
                                             AR 912.
                                  28

                                       ORDER – No. 18-cv-00384-LB                       15
                                   1   withdrawal symptoms.170 The plaintiff’s suicidal and homicidal ideation were resolved with

                                   2   management of her withdrawal symptoms and she was discharged on November 24, 2014.171

                                   3         On December 10, 2014, the plaintiff told Ms. Sungu that her mood had been “declining” and

                                   4   that her pain was “unbearable” because she was in detoxing from her pain medications.172 She had

                                   5   thoughts of harming her children when she was intense pain but said she would never act on it.173

                                   6         On February 9, 2015, Dr. Duffy reported that the plaintiff had not had recent panic attacks.174

                                   7   She had trouble sleeping and had “flashbacks and nightmares relating to trauma.”175 On December

                                   8   15, 2015, Dr. Duffy reported that the plaintiff had “persistent hyperviligence,” and her mood was

                                   9   depressed.176 She was not having flashbacks or panic attacks.177 The plaintiff “appear[ed]

                                  10   improved compared to [her] last visit” and was “well dressed[ and] well groomed.”178

                                  11         On March 3, 2015 the plaintiff told Ms. Sungu that it was difficult to “do anything,” and she

                                  12   lacked motivation.179
Northern District of California
 United States District Court




                                  13         On April 1, 2015, the plaintiff told Ms. Sungu that her mood was improving until she had an

                                  14   incident with a former boyfriend that “set her off.”180 She could not stop crying and felt

                                  15   overwhelmed.181 During the session she was “rambling” and “rocking” and was unable to manage

                                  16   her symptoms.182

                                  17

                                  18
                                       170
                                             AR 957.
                                  19   171
                                             AR 918, 920.
                                  20   172
                                             AR 1193.
                                       173
                                  21         Id.
                                       174
                                             AR 1199.
                                  22   175
                                             Id.
                                  23   176
                                             AR 1267.
                                       177
                                  24         Id.
                                       178
                                             AR 1268.
                                  25   179
                                             AR 1206.
                                  26   180
                                             AR 1210.
                                       181
                                  27         Id.
                                       182
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         16
                                   1         On May 5, 2015, the plaintiff said that nothing felt good to her and she was “drinking almost a

                                   2   bottle of wine a day” and “taking [] Klonopin like skittles” but it wasn’t helping.183

                                   3         On June 16, 2015, Ms. Sungu reported that the plaintiff had “made some improvements” but

                                   4   was “unable to sustain progress.”184 The plaintiff had been referred to groups and outpatient

                                   5   treatment but was a “no show.”185 Her compliance with her treatment plan was “fair.”186

                                   6         On July 28, 2015, the plaintiff told Ms. Sungu that therapy and medication were not enough

                                   7   for her.187 She had racing thoughts and felt anxious.188 The plaintiff “was dressed and combed her

                                   8   hair.”189 The plaintiff said that it did “feel good when she shower[ed] and [got] dressed but it

                                   9   [could] be difficult to do some days.”190

                                  10         On November 5, 2015, the plaintiff told Ms. Sungu that she could no longer take klonopin and

                                  11   buspar because of another medication she was taking.191

                                  12         On December 16, 2015, the plaintiff “appeared improved” compared to her last visit with Dr.
Northern District of California
 United States District Court




                                  13   Duffy.192 She told Dr. Duffy that she had “persistent hypervigilance” and difficulty falling

                                  14   asleep.193 She did not have flashbacks or panic attacks.194 Her mood was depressed.195 She

                                  15   “admit[ted] to passive thoughts of wanting to die but denie[d] any active suicidal ideation.”196

                                  16

                                  17
                                       183
                                  18         AR 1229.
                                       184
                                             AR 1235.
                                  19   185
                                             Id.
                                  20   186
                                             Id.
                                       187
                                  21         AR 1242.
                                       188
                                             Id.
                                  22   189
                                             Id.
                                  23   190
                                             Id.
                                       191
                                  24         AR 1261.
                                       192
                                             AR 1268.
                                  25   193
                                             AR 1267.
                                  26   194
                                             Id.
                                       195
                                  27         Id.
                                       196
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                        17
                                   1         On December 17, 2015, Ms. Sungu noted “some improvement” in the plaintiff’s symptoms.197

                                   2   The plaintiff said that she had good days that “motivate[d] her,” but when her “chronic pain [got]

                                   3   unmanageable, that’s when her mood start[ed] to decline.”198

                                   4         2.4     Farah Rana, M.D. — Examining

                                   5         Dr. Rana examined the plaintiff at the Pacific Health Clinic in Oakland, California on April

                                   6   18, 2016.199 The plaintiff was not “fully cooperative with examination” and exhibited “extremely

                                   7   pain-sensitive behavior.”200 After examining the plaintiff’s left arm, Dr. Rana reported the

                                   8   following:

                                   9               The claimant was sitting with her left arm sitting on a pillow. She splints all the
                                                   movements on her left arm. She stated that any movement would cause pain. Her
                                  10               nails were painted on both her hands and she had rings and bracelets [on] her left
                                                   arm. She splints even the finger movements in her left hand. No hair growth or
                                  11               temperature variation is noted. No muscle wasting is noted in left forearm or hand.
                                  12               She did not cooperate with range of motion at left shoulder, elbow, or wrist joint.
Northern District of California




                                                   She has very poor left hand grip; she did not give any effort. All other joints are
 United States District Court




                                  13               nontender, full range of motion, and no localized inflammation or swelling is
                                                   noted.201
                                  14

                                  15         Dr. Rana provided the following functional capacity assessment:

                                  16               The claimant would have difficulty using her left upper extremity actively given her
                                                   subjective pain. She does not have any sitting, standing, or walking limitations. She
                                  17               can carry 10 pounds frequently and 20 pounds occasionally. She can use push and
                                                   pull devices up to 20 pounds. She can handle, manipulate, feel, and finger objects
                                  18               without any problem with her right hand. She does not have any postural limitations.
                                  19               She does not need any assistive device. She can take public transportation.202

                                  20         The plaintiff could also reach, handle, finger, feel, push, and pull with her left hand

                                  21   “occasionally.”203

                                  22

                                  23   197
                                             AR 1271.
                                       198
                                  24         Id.
                                       199
                                             AR 1281.
                                  25   200
                                             AR 1282.
                                  26   201
                                             AR 1282–83.
                                       202
                                  27         AR 1283.
                                       203
                                             AR 1286.
                                  28

                                       ORDER – No. 18-cv-00384-LB                           18
                                   1         2.5     Patricia Spivey, Psy.D. — Examining

                                   2         On December 13, 2013. Dr. Spivey examined the plaintiff and generated a psychological-

                                   3   disability assessment report.204 The plaintiff had “anxiety and panic attacks as well as

                                   4   depression.”205 She denied suicidal ideation and said she was not in therapy.206 The plaintiff could

                                   5   drive, cook and clean, take her children to school, go grocery shopping, and go to medical

                                   6   appointments.207

                                   7         The plaintiff’s attitude and behavior were “generally cooperative but low effort.”208 Her mood

                                   8   was “natural,” and her affect was “blunted.”209 Dr. Spivey administered the WAIS-IV, the WMS-

                                   9   IV, and the Trailmaking A and B tests, but the scores were “not valid due to observed poor

                                  10   effort.”210

                                  11         Dr. Spivey diagnosed the plaintiff with an anxiety disorder and opioid dependence.211 She did

                                  12   not observe “significant psychological symptoms.”212 The plaintiff’s prognosis was “good with
Northern District of California
 United States District Court




                                  13   treatment” and the plaintiff “might need help to taper [her] medications.”213 Dr. Spivey concluded

                                  14   that the plaintiff had “moderate” impairment in her ability to maintain emotional stability and

                                  15   predictability, “mild” impairment in her abilities to maintain adequate concentration and attention,

                                  16   adapt to changes in a job routine, and withstand the stress of a routine work day, and no

                                  17   impairment in her abilities to follow simple and complex instructions, maintain adequate pace and

                                  18
                                  19
                                       204
                                  20         AR 750.
                                       205
                                             Id.
                                  21   206
                                             Id.
                                  22   207
                                             AR 751.
                                       208
                                  23         Id.
                                       209
                                             Id.
                                  24   210
                                          AR 752. The plaintiff scored a 47 on the WAIS-IV IQ test, scored a 4 in auditory memory (0.1st
                                  25   percentile) and a 20 in visual memory (2nd percentile) on the WMS-IV, and showed “marked”
                                       impairment on the Trailmaking A and B tests. AR 751–52.
                                  26   211
                                             Id.
                                       212
                                  27         Id.
                                       213
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                        19
                                   1   persistence, complete simple and complex tasks, communicate effectively with others, and interact

                                   2   appropriately with co-workers, supervisors, and the public.214

                                   3         2.6   Function Report

                                   4         On October 21, 2013, the plaintiff filled out a function report.215 She had “no use of her left

                                   5   arm and hand” and experienced “confusion [and] short temper due to pain and depression.”216

                                   6   During the day she took medications, sent her children off to school, watched television, took

                                   7   naps, checked her children’s homework, and made sure they ate dinner.217 She received help at

                                   8   home from her children’s grandmother and her oldest child.218 Her conditions affected her

                                   9   sleep.219 She could not wear a bra and needed help bathing and shaving the right side of her

                                  10   body.220 She could not do her hair.221 She prepared meals daily.222 She sorted laundry, rinsed

                                  11   dishes, and did light cleaning (but needed encouragement to do so).223

                                  12         She went outside to get her kids to school but would not go out if she didn’t have to.224 She
Northern District of California
 United States District Court




                                  13   drove only to drop off her children in the morning; they took the bus home.225 She shopped for

                                  14   groceries and cleaning supplies once a month.226 She did not go out alone out of “fear for [her]

                                  15   safety while in [the] car or in public.”227 She did not have trouble handling money.228 Her hobbies

                                  16

                                  17   214
                                             AR 752–53.
                                       215
                                  18         AR 296.
                                       216
                                             AR 288.
                                  19   217
                                             AR 289.
                                  20   218
                                             Id.
                                       219
                                  21         Id.
                                       220
                                             Id.
                                  22   221
                                             Id.
                                  23   222
                                             AR 290.
                                       223
                                  24         Id.
                                       224
                                             AR 291.
                                  25   225
                                             Id.
                                  26   226
                                             Id.
                                       227
                                  27         Id.
                                       228
                                             AR 291–92.
                                  28

                                       ORDER – No. 18-cv-00384-LB                          20
                                   1   included watching TV, reading, and listening to music.229 She watched movies or went out to eat

                                   2   with others once a week.230 The plaintiff did not have trouble getting along with family and

                                   3   friends, but her patience was “a lot shorter as well as [her] temper.”231

                                   4         The plaintiff’s conditions affected her abilities to lift, reach, walk, sit, and use her left hand.232

                                   5   They also affected her memory, concentration, understanding, and ability to complete tasks.233 She

                                   6   sometimes needed to have spoken instructions repeated to her.234 She was fired from a Comcast

                                   7   call center because she “supposedly intimated others in training class” and “got into a verbal

                                   8   altercation with [another] student.”235 She did not handle stress well and did not like changes in

                                   9   her routine.236 The plaintiff used an “arm brace/sling”.237 She said her medications gave her dry

                                  10   mouth and caused her to be drowsy, constipated, and dizzy.238

                                  11         2.7   Disability Determination Explanations

                                  12         During the administrative process, non-examining doctors generated two disability
Northern District of California
 United States District Court




                                  13   determination explanations (“DDE”), one related to the plaintiff’s initial application and one at the

                                  14   reconsideration level.239

                                  15         As part of the first DDE, Raymond Flannery Jr., Ph.D., reviewed the plaintiff’s mental-health

                                  16   treatment records.240 Dr. Flannery wrote that the “medical evidence in [the plaintiff’s] file

                                  17   suggest[ed] anxiety and depression as possible psych[ological] conditions” but found that there

                                  18
                                       229
                                  19         AR 292.
                                       230
                                             Id.
                                  20   231
                                             AR 293.
                                  21   232
                                             Id.
                                       233
                                  22         Id.
                                       234
                                             Id.
                                  23   235
                                             AR 294.
                                  24   236
                                             Id.
                                       237
                                  25         Id.
                                       238
                                             AR 295.
                                  26   239
                                         AR 101–112, 115–130. The DDEs reflect an alleged onset date of June 26, 2008. This onset date
                                  27   was amended to September 6, 2013 at the hearing. AR 50–51.
                                       240
                                             AR 105.
                                  28

                                       ORDER – No. 18-cv-00384-LB                            21
                                   1   was “insufficient evidence to assess” the severity of the conditions.241 There was insufficient

                                   2   evidence to substantiate the presence of a disorder under listing 12.04 (affective disorders) or

                                   3   listing 12.06 (anxiety-related disorders).242

                                   4         L. Pancho, M.D., developed a residual functioning capacity (“RFC”) assessment based on a

                                   5   review of the plaintiff’s medical records.243 Dr. Pancho found that the plaintiff could frequently lift

                                   6   10 pounds and could occasionally lift 20 pounds.244 Dr. Pancho said the plaintiff could stand

                                   7   and/or walk for about six hours in an eight-hour workday and could sit for six hours in an eight-

                                   8   hour workday.245 The plaintiff’s ability to push and pull was limited in her left upper extremity.246

                                   9   Her ability to reach was limited, but her handling, fingering, and feeling abilities were

                                  10   unlimited.247 The plaintiff had no visual, communicative, or environmental limitations.248 Based

                                  11   on these factors, the plaintiff had a maximum sustained-work capability for light work.249 Dr.

                                  12   Pancho concluded that the plaintiff was not disabled.250
Northern District of California
 United States District Court




                                  13         On reconsideration, Harvey Bilik, Psy.D., reviewed the initial findings and the plaintiff’s

                                  14   updated records regarding her alleged mental disabilities.251 The plaintiff had “moderate”

                                  15   difficulty maintaining social functioning and maintaining concentration, persistence and pace and

                                  16   “mild” restriction in her activities of daily living.252 He found no repeated episodes of

                                  17

                                  18
                                  19   241
                                             Id.
                                  20   242
                                             Id.
                                       243
                                  21         AR 109.
                                       244
                                             Id.
                                  22   245
                                             Id.
                                  23   246
                                             Id.
                                       247
                                  24         AR 109–10.
                                       248
                                             AR 110.
                                  25   249
                                             AR 111.
                                  26   250
                                             Id.
                                       251
                                  27         AR 122.
                                       252
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         22
                                   1   decompensation of extended duration.253 The plaintiff had medically determinable impairments,

                                   2   but they did not satisfy the criteria of listing 12.04 (affective disorders) or listing 12.06 (anxiety-

                                   3   related disorders).254

                                   4         Regarding the plaintiff’s mental RFC, Dr. Bilik concluded that the plaintiff was moderately

                                   5   limited in her ability to carry out detailed instructions, maintain attention and concentration for

                                   6   extended periods, work in coordination or in proximity to others, and complete a normal workday

                                   7   and workweek without interruptions from psychologically based symptoms.255 She was “not

                                   8   significantly limited in” her ability to carry out short, simple instructions, perform activities within

                                   9   a schedule, maintain regular attendance and be punctual, maintain socially appropriate behavior,

                                  10   and make simple work-related decisions.256 She was “moderately limited” in her ability to interact

                                  11   appropriately with the general public and get along with coworkers or peers.257 Her ability to

                                  12   respond appropriately to changes in the work setting was “moderately limited,” but she could
Northern District of California
 United States District Court




                                  13   adapt.258

                                  14         Ed Gallagher, M.D., reviewed the plaintiff’s medical records.259 He found that the plaintiff’s

                                  15   statements about the intensity, persistence, and functionally limiting effects of her physical

                                  16   symptoms were not substantiated by the objective medical evidence in the record.260 Dr. Gallagher

                                  17   concurred with Dr. Pancho’s findings regarding the plaintiff’s physical RFC.261

                                  18
                                  19

                                  20

                                  21
                                       253
                                             Id.
                                  22   254
                                             Id.
                                  23   255
                                             AR 127.
                                       256
                                  24         Id.
                                       257
                                             AR 127–128.
                                  25   258
                                             AR 128.
                                  26   259
                                             AR 123–126.
                                       260
                                  27         AR 123.
                                       261
                                             AR 129.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         23
                                   1   3. Administrative Hearing

                                   2         The ALJ held a hearing on March 16, 2016.262 The plaintiff, who was represented by counsel,

                                   3   testified at the hearing.263 VE Linda Ferra also testified.264

                                   4         3.1   The Plaintiff’s Testimony

                                   5         First, the ALJ confirmed that the plaintiff wanted to amend her onset date to September 6,

                                   6   2013.265 Then the ALJ questioned the plaintiff.266 The plaintiff was not currently working and last

                                   7   held a paying job in 2008.267 She was a partner in a nonprofit organization affiliated with a

                                   8   motorcycle club that held fundraisers, but she stopped in August 2013 because she was injured in

                                   9   an assault and “never went back.”268

                                  10         The plaintiff was driven to the hearing and testified that she would not have been able to take

                                  11   public transportation there.269 She did not “like being around a lot of people” and was “always

                                  12   afraid that [she was] going to get touched or hit or bumped.”270
Northern District of California
 United States District Court




                                  13         The plaintiff lived with her three children (ages 13, 18, and 21) and a roommate.271 She

                                  14   stopped walking her dog because her injury made her a “fall risk.”272 Her “balance and

                                  15   equilibrium [were] so off” that she had to hold walls to walk around her house.273

                                  16

                                  17

                                  18
                                  19   262
                                             AR 47.
                                  20   263
                                             AR 49.
                                       264
                                  21         AR 50.
                                       265
                                             AR 50–51.
                                  22   266
                                             AR 54–79.
                                  23   267
                                             AR 54.
                                       268
                                  24         AR 56.
                                       269
                                             Id.
                                  25   270
                                             AR 56–57.
                                  26   271
                                             AR 57.
                                       272
                                  27         AR 58.
                                       273
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         24
                                   1         The ALJ asked the plaintiff to describe why she felt that she was disabled and unable to

                                   2   work.274 The plaintiff said that she had “very, very, very limited use of [her] . . . left arm, from

                                   3   shoulder to the fingertips and [she could not] do things that she used to do.”275 The plaintiff’s area

                                   4   of expertise was customer service (in a cubicle “sit-down setting with a computer and a

                                   5   headset”).276 Her last job before she was injured was as an event staffer with the San Francisco

                                   6   49ers.277 In that job, she had to stand all day with her “hands next to each other” or cup her hands

                                   7   behind herself, and she could not do that anymore.278 The ALJ asked the plaintiff about her prior

                                   8   work for Comcast.279 The plaintiff said her role was troubleshooting problems over the phone.280

                                   9   She was then moved from the call center to accounting, where she processed incoming payments

                                  10   and managed inventory.281 She was transferred to Comcast in Sacramento in 2003, but was there

                                  11   for only two weeks because she had “two black eyes” and could not attend mandatory training. 282

                                  12   Ms. Bunn was right-handed.283
Northern District of California
 United States District Court




                                  13         The plaintiff said that her depression also kept her from working.284 She lost her mother at an

                                  14   early age, and her father “wasn’t really in [her] life.”285 She was in a “domestic violence

                                  15   relationship,” which “triggered [a] downward spiral.”286 She was taken off the phones at her job

                                  16   because her supervisor would hear “different tones” in her voice, and sometimes she would start

                                  17

                                  18
                                       274
                                             Id.
                                  19   275
                                             Id.
                                  20   276
                                             Id.
                                       277
                                  21         Id.
                                       278
                                             AR 58–59.
                                  22   279
                                             AR 77.
                                  23   280
                                             AR 78.
                                       281
                                  24         Id.
                                       282
                                             AR 79.
                                  25   283
                                             AR 80.
                                  26   284
                                             AR 59.
                                       285
                                  27         Id.
                                       286
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         25
                                   1   crying.287 She hated going home to the man who was abusing her and felt that she was “just

                                   2   alone.”288

                                   3         The plaintiff took medications for “nerve pain, [] PTSD, [] anxiety, [] depression, and for

                                   4   pain.”289 She had a Fentanyl patch to treat her pain that worked well for a year before it “turned on

                                   5   [her].”290 The plaintiff was not sure which medication caused her to lose her balance, but all of

                                   6   them had “do not drive, drowsy, sleepy” labels.291 The ALJ asked about other side-effects from the

                                   7   medications, and the plaintiff said that she experienced “bloody stools [and] constant constipation”

                                   8   and sometimes had to wear adult diapers.292 She had “constant dry mouth” and was “disoriented a

                                   9   lot.”293 She spoke very slowly and was “tired all the time.”294

                                  10         The plaintiff’s doctors had tried other medications and procedures that did not work.295 She

                                  11   was receiving Ketamine infusions every “one to three months” that were helpful.296 She had to be

                                  12   admitted to the hospital for the infusions.297 The plaintiff thought her doctors were giving her
Northern District of California
 United States District Court




                                  13   “regular Motrin and some weak medication called Tramadol and [she was] coming off a very high

                                  14   dose of Oxycodone to something low, so it [did not] work.”298

                                  15         The ALJ asked the plaintiff about her average day.299 The plaintiff said she got her youngest

                                  16   child up in the morning and ready for school.300 Then she was “just kind of in [her] bed with all of

                                  17
                                       287
                                  18         Id.
                                       288
                                             Id.
                                  19   289
                                             AR 60.
                                  20   290
                                             Id.
                                       291
                                  21         Id.
                                       292
                                             AR 60–61.
                                  22   293
                                             AR 61.
                                  23   294
                                             Id.
                                       295
                                  24         Id.
                                       296
                                             AR 62.
                                  25   297
                                             Id.
                                  26   298
                                             Id.
                                       299
                                  27         Id.
                                       300
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         26
                                   1   these tools and special pillows and all this stuff.”301 She tried to watch television or read but could

                                   2   not concentrate.302 She took “several little naps” during the day and did not sleep at night.303 Her

                                   3   cooking was “very limited,” and she did not have an appetite.304

                                   4         The plaintiff did not do chores; her children helped her around the house.305 When she was

                                   5   first injured, she would have her daughter help her shower, but by the time of the hearing, she

                                   6   could shower by herself.306 She could dress herself “for the most part,” but she had not worn a bra

                                   7   “since the incident.”307 Putting on and taking off jackets was “very painful.”308 The plaintiff could

                                   8   use the toilet by herself, but it took a long time.309 She could not do her own hair.310 She could not

                                   9   hold a glass of water with her left hand.311 She could not cut a piece of meat “using [her] left hand

                                  10   and a fork in [her] right hand.”312

                                  11         The plaintiff shopped once a month for everything they needed in the house “so [she didn’t]

                                  12   have to go back out.”313 The plaintiff did not have a driver’s license and had to be driven to
Northern District of California
 United States District Court




                                  13   appointments.314 She could not carry anything with her left arm and could carry “no more than

                                  14   about a ten-pound bag of potatoes” with her right.315 Her back hurt if she sat or stood for more

                                  15

                                  16

                                  17   301
                                             AR 63.
                                       302
                                  18         Id.
                                       303
                                             Id.
                                  19   304
                                             Id.
                                  20   305
                                             AR 64.
                                       306
                                  21         AR 64, 66.
                                       307
                                             AR 64–65.
                                  22   308
                                             AR 65.
                                  23   309
                                             Id.
                                       310
                                  24         AR 66.
                                       311
                                             AR 75.
                                  25   312
                                             AR 76.
                                  26   313
                                             AR 66.
                                       314
                                  27         AR 66–67.
                                       315
                                             AR 67.
                                  28

                                       ORDER – No. 18-cv-00384-LB                        27
                                   1   than 30 minutes.316 The plaintiff’s doctors told her she needed surgery to fix her arm but she was

                                   2   not sure when that would happen.317 The plaintiff drank alcohol occasionally but was concerned

                                   3   about mixing it with her medications.318 She tried marijuana and was prescribed THC but did not

                                   4   like it.319

                                   5         The plaintiff’s attorney also asked her some questions.320 She asked the plaintiff about the

                                   6   Ketamine infusions.321 The plaintiff was admitted for either one day for a “heavy” dose or four

                                   7   days for a more gradual infusion.322 Without the infusions, her pain was seven or eight out of

                                   8   ten.323 After a one-day infusion, she would have three weeks of “level five” pain, and the four-day

                                   9   infusion lasted her almost two months.324

                                  10         The plaintiff testified that she took “about three” naps a day lasting 20 or 25 minutes.325 She

                                  11   had trouble concentrating, and it was hard to follow a television show.326 When she went to the

                                  12   grocery store with her family, either her children or the checkers helped her out to the car with the
Northern District of California
 United States District Court




                                  13   groceries.327

                                  14         The plaintiff’s attorney asked about her PTSD diagnosis.328 The plaintiff said she had “bad

                                  15   dreams, flashbacks of [her] assault.”329 She was afraid to go places or be around a lot of people.330

                                  16

                                  17   316
                                             AR 68.
                                       317
                                  18         AR 68–69.
                                       318
                                             AR 69–70.
                                  19   319
                                             AR 70.
                                  20   320
                                             Id.
                                       321
                                  21         Id.
                                       322
                                             AR 70–71.
                                  22   323
                                             AR 71.
                                  23   324
                                             Id.
                                       325
                                  24         Id.
                                       326
                                             AR 72.
                                  25   327
                                             AR 72–73.
                                  26   328
                                             AR 73.
                                       329
                                  27         Id.
                                       330
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                          28
                                   1   Because of her depression, she sometimes stayed in bed for three days without a shower.331 She

                                   2   used to be able to go out with her children and have family gatherings but could not anymore.332

                                   3   She no longer danced or worked out. 333 The attorney asked whether she would have problems

                                   4   dealing with other people if she were placed back in a work environment and she responded that

                                   5   she would because she was “snappy because [she is] in pain a lot” and would not be productive

                                   6   because she does not get any sleep and is drowsy all the time.334

                                   7         3.2     Vocational Expert Testimony

                                   8         The VE classified the plaintiff’s past work with the San Francisco 49ers as “security guard”

                                   9   (SVP 3, light exertion).335 The VE did not classify the plaintiff’s work at Comcast.336

                                  10         The ALJ presented the following hypothetical to the VE:

                                  11               [A]ssume a hypothetical individual the claimant’s age, education and with that past
                                                   job you described for me. Further assume that the individual is limited to performing
                                  12               light work as defined in our regulations, meaning, she can lift and/or carry 20 pounds
Northern District of California
 United States District Court




                                                   [] occasionally, 10 pounds [] frequently, can stand, walk or sit, each, six hours out of
                                  13               an eight-hour workday, is limited to occasionally pushing and pulling or operating
                                  14               hand controls with the left upper extremity, unlimited with the right. . . can frequently
                                                   climb ramps and stairs, but never climb ladders, ropes, or scaffolds, frequently
                                  15               balance, stoop, knee[l], crouch and crawl, cannot perform any reaching with the left
                                                   upper extremity at or above shoulder level, can occasionally reach with the left upper
                                  16               extremity in all other directions, unlimited in the right, occasionally handle and finger
                                                   with the left upper extremity, can have no concentrated exposure to vibrations,
                                  17
                                                   dangerous moving mechanical parts or work at unprotected heights, is limited to
                                  18
                                  19

                                  20
                                       331
                                  21         Id.
                                       332
                                             AR 74.
                                  22   333
                                             Id.
                                  23   334
                                             AR 74–75.
                                  24
                                       335
                                          Specific Vocational Preparation (“SVP”) is defined “the amount of lapsed time required by a
                                       typical worker to learn the techniques, acquire the information, and develop the facility needed for
                                  25   average performance in a specific job-worker situation.” Migala v. Berryhill, No. 17-cv-00482-EDL,
                                       2018 WL 1989550, at *2 (N.D. Cal. Mar. 14, 2018) (citing Dictionary of Occupational Titles, App’x
                                  26   C, § II). “An SVP of 3 requires over one month and up to and including three months of training.”
                                       Dixon v. Astrue, No. C-07-03370 JCS, 2008 WL 3984594, at n.2 (citing Dictionary of Occupational
                                  27   Titles, App’x C: Components of the Definition Trailer)
                                       336
                                             See AR 77.
                                  28

                                       ORDER – No. 18-cv-00384-LB                             29
                                                   simple, routine and repetitive tasks, limited to making simple work-related decisions,
                                   1               and having occasional. . . interactions with the public.337
                                   2         The ALJ asked whether such a person could perform the past job the VE described, and the
                                   3   VE answered that she could not.338 The ALJ asked whether there were other jobs that the
                                   4   hypothetical person could perform, and the VE said that “housekeeping cleaner” (SVP 2, light)
                                   5   might be appropriate.339 There were 400,000 of those jobs in the national economy.340 The VE
                                   6   said that reaching would be “frequent” in that job, but if the hypothetical individual could reach at
                                   7   all levels with her right arm and reach below her shoulder with her left, it would “be a
                                   8   possibility.”341 The VE could not think of any other good “examples that [did not] involve public
                                   9   contact.”342
                                  10         The VE posed a second hypothetical:
                                  11
                                                   [A]ll the reaching and the mental limitations I gave you from hypothetical number
                                  12               one still apply to this one, but in this hypothetical, the individual is limited to
Northern District of California




                                                   sedentary work as defined in the regulations, meaning that she can only lift and/or
 United States District Court




                                  13               carry ten pounds [] occasionally, less than ten pounds [] frequently, can stand or walk
                                                   a total of two hours out of an eight-hour workday, sit for six hours out of an eight-
                                  14               hour workday. This individual can occasionally balance, stoop, kneel, crouch and
                                  15               crawl. . . .343

                                  16         The ALJ asked whether such a person could perform the plaintiff’s past job, and the VE said

                                  17   no.344 The VE testified that such a person could not do any job due to the “combination of the

                                  18   public contact and the bimanual activity limitation[s], along with the sedentary limitation on top of

                                  19   all of that.”345

                                  20

                                  21
                                       337
                                             AR 79–80.
                                  22   338
                                             AR 80.
                                  23   339
                                             Id.
                                       340
                                  24         AR 81.
                                       341
                                             Id.
                                  25   342
                                             Id.
                                  26   343
                                             AR 82.
                                       344
                                  27         AR 83.
                                       345
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                            30
                                   1         For the third hypothetical, the ALJ asked the VE to consider the restrictions in the first

                                   2   hypothetical, plus “[the] individual cannot handle, finger, or feel with the left upper extremity, and

                                   3   this individual is only limited to simple, routine repetitive tasks and making simple workplace

                                   4   decisions. There’s no limitations on contact with the public. Does that change your testimony from

                                   5   hypothetical number one?”346 The VE said the hypothetical individual would not be able to

                                   6   perform any job because “with a complete elimination of handling and fingering. . . it basically

                                   7   reduces out all of the jobs that [are] normally available at the unskilled level.”347

                                   8         The ALJ asked whether there would be jobs for a hypothetical individual described in

                                   9   hypothetical one, if the hypothetical removed the limitation on public contact.348 The VE said that

                                  10   such an individual could be a sales attendant (SVP 2, light) or a cashier (SVP 2, unskilled).349 The

                                  11   VE said that under any of the hypotheticals, the individual could be off task no more than 10% of

                                  12   the time.350
Northern District of California
 United States District Court




                                  13         The plaintiff’s attorney asked the VE whether any of the jobs she suggested would be available

                                  14   if the person had no use of their left-upper extremity, and the VE said that they would not.351 The

                                  15   VE also testified that there “is no sit/stand option for a housekeeping cleaner.”352 Finally, the

                                  16   attorney asked whether a person could miss anywhere from one to four days a month for medical

                                  17   treatments and maintain a job.353 The VE said “[t]hat would not be tolerated under regular

                                  18   competitive work situations. There might be employers who would accommodate that but it would

                                  19   clearly be an accommodation.”354

                                  20

                                  21
                                       346
                                             Id.
                                  22   347
                                             AR 84.
                                  23   348
                                             Id.
                                       349
                                  24         AR 84–85.
                                       350
                                             Id.
                                  25   351
                                             AR 87.
                                  26   352
                                             Id.
                                       353
                                  27         Id.
                                       354
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                          31
                                   1         3.3   Administrative Findings

                                   2         The ALJ followed the five-step sequential-evaluation process to determine whether the

                                   3   plaintiff was disabled and concluded that she was not.355

                                   4         At step one, the ALJ found that the plaintiff had not engaged in substantial gainful activity

                                   5   since September 6, 2013 (the amended alleged onset date).356

                                   6         At step two, the ALJ found that the plaintiff had six severe impairments: complex regional

                                   7   pain syndrome, arthropathies, obesity, affective disorder, anxiety disorder, and PTSD.357 The ALJ

                                   8   found that the other medical conditions “described in the medical evidence or alleged by the

                                   9   claimant, including diabetes mellitus, gastroesophageal reflux disease, and pancreatitis, [were] not

                                  10   shown to be ‘severe.’”358

                                  11         At step three, the ALJ determined that none of the listed impairments met or medically equaled

                                  12   the severity of a listed impairment.359 Specifically, the ALJ evaluated whether the plaintiff’s
Northern District of California
 United States District Court




                                  13   impairments met the “paragraph B” criteria for listings 12.04 (affective disorders) and 12.06

                                  14   (anxiety-related disorders). 360 The ALJ held that the plaintiff had “mild restrictions” in the

                                  15   activities of daily living, noting that evidence demonstrated that she “has been able to drive, take

                                  16   care of her children, shop, read, and do household chores.”361 The ALJ found that the plaintiff had

                                  17   “mild difficulties” in social functioning because there was “no indication in the record that [she]

                                  18   has not been able to get along well with family and friends.”362 The ALJ found that “resolving all

                                  19

                                  20   355
                                             AR 30.
                                  21   356
                                             Id.
                                       357
                                  22         Id.
                                       358
                                             Id.
                                  23   359
                                             Id.
                                  24   360
                                           AR 30–31. The paragraph B criteria is the same for listings 12.04 and 12.06. To meet the criteria, a
                                       claimant must demonstrate an “[e]xtreme limitation of one, or marked limitation of two, of the
                                  25   following areas of mental functioning: (1) Understand, remember, or apply information; (2) Interact
                                       with others; (3) Concentrate, persist, or maintain pace; (4) Adapt or manage oneself. 20 C.F.R. pt. 5,
                                  26   subpt. P, app’x 1.
                                       361
                                  27         AR 31.
                                       362
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                         32
                                   1   inferences in her favor,” the plaintiff had moderate difficulties with “concentration, persistence, or

                                   2   pace.”363 “Because [the plaintiff’s] mental impairments [did] not cause at least two ‘marked’

                                   3   limitations or one ‘marked’ limitation and repeated episodes of ‘decompensation,’” the ALJ held

                                   4   that the paragraph B criteria were not satisfied.364 The ALJ also held that the paragraph C

                                   5   requirements were not satisfied because “the record [did] not have evidence of repeated episodes

                                   6   of decompensation, each of extended duration; or a residual disease process that [] resulted in such

                                   7   marginal adjustment that even a minimal increase in mental demands or change in the

                                   8   environment would be predicted to cause [the plaintiff] to decompensate; or a current history of

                                   9   one or more years’ inability to function outside a highly supportive living arrangement.”365

                                  10         At step four, the ALJ found that based on the VE’s testimony, the plaintiff was unable to

                                  11   perform any of her past relevant work.366 The ALJ held that the claimant had the RFC to perform

                                  12   “light” work as defined in 20 CFR 416.967(b).367 She described the RFC as follows:
Northern District of California
 United States District Court




                                  13               “[The plaintiff could] lift and carry 10 pounds frequently and 20 pounds
                                                   occasionally; sit, stand, or walk for six hours each in an eight-hour workday, and
                                  14               push/pull the same weight limits except with the left (non-dominant) upper
                                                   extremity, she occasionally could push/pull or use hand controls, she could not reach
                                  15               above shoulder level, occasionally she could reach in all other directions, and she
                                  16               occasionally could handle and finger; no limitations with the right upper extremity.
                                                   She frequently could climb ramps and stairs, balance, stoop, kneel, crouch, and
                                  17               crawl. She could not climb ladders, ropes, and scaffolds. She must avoid all exposure
                                                   to work environments with vibration and hazards such as work at unprotected heights
                                  18               or around dangerous moving machinery. She is limited to simple, routine, repetitive
                                                   tasks with simple work-related decisions.”368
                                  19

                                  20         The ALJ found that the plaintiff’s medically determinable impairments “reasonably could be

                                  21   expected to cause the alleged symptoms” but that her statements “concerning the intensity,

                                  22   persistence[,] and limiting effects of these symptoms [were] not entirely consistent with the

                                  23
                                       363
                                  24         Id.
                                       364
                                             Id.
                                  25   365
                                             Id.
                                  26   366
                                             AR 39.
                                       367
                                  27         AR 31–32.
                                       368
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                           33
                                   1   medical evidence and other evidence in the record. . . .”369 The ALJ gave very little weight to Dr.

                                   2   Amgott Kwan’s opinion, giving the following explanation:

                                   3               First, Dr. Amgott-Kwan did not indicate that he had reviewed any updated records,
                                                   so his assessment of the claimant’s capabilities must have been made based on his
                                   4
                                                   memory of from two years prior. At that time, he saw her two or three times over the
                                   5               course of a year, not a close treating relationship that would give the doctor a
                                                   particularly insightful perspective on her condition. Second, during that time he did
                                   6               see her, the claimant improved and told Dr. Amgott-Kwan less than a year after the
                                                   injury that she was able to use her left arm for cooking and taking care of her children;
                                   7               she was using her left arm more and able to gesture, and she was able to exhibit full
                                   8               range of motion. Third, his opinion is so at odds with that of Dr. Rana, who
                                                   personally examined the claimant in April 2016, that it cannot be assigned much
                                   9               evidentiary weight.370

                                  10         The ALJ concluded that Dr. Rana’s assessment “best characterize[d]” the plaintiff’s capability

                                  11   over the course of the time period at issue.371 The ALJ continued:

                                  12               The claimant certainly was injured and developed chronic pain, but the medical
Northern District of California




                                                   evidence indicates that she functionally improved substantially within a year. I also
 United States District Court




                                  13               assign substantial weight to the conclusions of the State agency medical consultant
                                                   at the reconsideration level, although he did not have all of the medical evidence to
                                  14               review, because his opinion is generally consistent with the longitudinal record and
                                  15               with Dr. Rana’s opinion.372

                                  16         After summarizing the records concerning the plaintiff’s mental impairments, the ALJ

                                  17   concluded that the plaintiff’s psychological symptoms were “moderate.”373 The plaintiff

                                  18   experienced “exacerbations of symptoms, apparently caused by opioid use, withdrawal, and

                                  19   alcohol abuse, but as each of those crises resolved, the claimant returned to a stable state with

                                  20   moderately severe, persistent symptoms.”374 The ALJ said this conclusion was supported by the

                                  21   medical evidence (especially the opinions of Dr. Duffy and Dr. Spivey and the State agency

                                  22   psychological consultant) and the “reasonably normal range of activities the claimant [was] able to

                                  23
                                       369
                                  24         AR 32–33.
                                       370
                                             AR 35 (internal record citations omitted).
                                  25   371
                                             AR 36.
                                  26   372
                                             Id.
                                       373
                                  27         AR 38.
                                       374
                                             Id.
                                  28

                                       ORDER – No. 18-cv-00384-LB                             34
                                   1   perform.”375 The ALJ did not “mean that the claimant has been fully functional, but the level of

                                   2   activity she has been able to maintain suggests that her symptoms are not disabling.”376 The ALJ

                                   3   also pointed out that her pain was under “substantial control” with medication and that physical

                                   4   therapy and exercise made her arm “functional.”377 “[T]reatment notes indicate that except when

                                   5   exacerbated by alcohol and opioid withdrawal, the claimant’s [psychological] symptoms were well

                                   6   controlled.”378

                                   7         At step five, the ALJ determined that the plaintiff could make a successful adjustment to other

                                   8   work.379 The ALJ based this finding on the VE’s testimony that a hypothetical individual with the

                                   9   plaintiff’s RFC could perform the requirements of housekeeper/cleaner (40,000 jobs in California

                                  10   and 400,000 jobs in the national economy), sales attendant (100,000 jobs in the national economy)

                                  11   and cashier (1,100,000 jobs in the national economy).380

                                  12
Northern District of California
 United States District Court




                                  13                                        STANDARD OF REVIEW
                                  14         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the
                                  15   Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set
                                  16   aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or
                                  17   are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d
                                  18   586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); 42 U.S.C. § 405(g).
                                  19   “Substantial evidence means more than a mere scintilla but less than a preponderance; it is such
                                  20   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
                                  21   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should uphold “such
                                  22   inferences and conclusions as the [Commissioner] may reasonably draw from the evidence.” Mark
                                  23

                                  24   375
                                             Id.
                                  25   376
                                             Id.
                                       377
                                  26         Id.
                                       378
                                             Id.
                                  27   379
                                             AR 39.
                                  28   380
                                             AR 39–40.

                                       ORDER – No. 18-cv-00384-LB                         35
                                   1   v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the administrative record

                                   2   supports the ALJ’s decision and a different outcome, the court must defer to the ALJ’s decision

                                   3   and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1097–98 (9th Cir. 1999).

                                   4   “Finally, [a court] may not reverse an ALJ’s decision on account of an error that is harmless.”

                                   5   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                   6

                                   7                                         GOVERNING LAW

                                   8      A claimant is considered disabled if (1) he or she suffers from a “medically determinable

                                   9   physical or mental impairment which can be expected to result in death or which has lasted or can

                                  10   be expected to last for a continuous period of not less than twelve months,” and (2) the

                                  11   “impairment or impairments are of such severity that. . . [she] is not only unable to do [her]

                                  12   previous work but cannot, considering [her] age, education, and work experience, engage in any
Northern District of California
 United States District Court




                                  13   other kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §

                                  14   1382c(a)(3)(A) & (B). The five-step analysis for determining whether a claimant is disabled

                                  15   within the meaning of the Social Security Act is as follows. Tackett, 180 F.3d at 1098 (citing 20

                                  16   C.F.R. § 404.1520).

                                  17          Step One. Is the claimant presently working in a substantially gainful activity? If so,
                                              then the claimant is “not disabled” and is not entitled to benefits. If the claimant is
                                  18          not working in a substantially gainful activity, then the claimant case cannot be
                                              resolved at step one, and the evaluation proceeds to step two. See 20 C.F.R.
                                  19          § 404.1520(a)(4)(i).
                                  20          Step Two. Is the claimant’s impairment (or combination of impairments) severe? If
                                              not, the claimant is not disabled. If so, the evaluation proceeds to step three. See 20
                                  21          C.F.R. § 404.1520(a)(4)(ii).
                                  22          Step Three. Does the impairment “meet or equal” one of a list of specified
                                              impairments described in the regulations? If so, the claimant is disabled and is
                                  23          entitled to benefits. If the claimant’s impairment does not meet or equal one of the
                                  24          impairments listed in the regulations, then the case cannot be resolved at step three,
                                              and the evaluation proceeds to step four. See 20 C.F.R. § 404.1520(a)(4)(iii).
                                  25          Step Four. Considering the claimant’s RFC, is the claimant able to do any work that
                                  26          he or she has done in the past? If so, then the claimant is not disabled and is not
                                              entitled to benefits. If the claimant cannot do any work he or she did in the past, then
                                  27          the case cannot be resolved at step four, and the case proceeds to the fifth and final
                                              step. See 20 C.F.R. § 404.1520(a)(4)(iv).
                                  28

                                       ORDER – No. 18-cv-00384-LB                       36
                                                  Step Five. Considering the claimant’s RFC, age, education, and work experience, is
                                   1              the claimant able to “make an adjustment to other work?” If not, then the claimant is
                                   2              disabled and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If the claimant
                                                  is able to do other work, the Commissioner must establish that there are a significant
                                   3              number of jobs in the national economy that the claimant can do. There are two ways
                                                  for the Commissioner to show other jobs in significant numbers in the national
                                   4              economy: (1) by the testimony of a vocational expert or (2) by reference to the
                                                  Medical-Vocational Guidelines at 20 C.F.R., part 404, subpart P, app. 2.
                                   5

                                   6         For steps one through four, the burden of proof is on the claimant. At step five, the burden
                                   7   shifts to the Commissioner. Gonzales v. Sec’y of Health & Human Servs., 784 F.2d 1417, 1419
                                   8   (9th Cir. 1986).
                                   9

                                  10                                                  ANALYSIS
                                  11         The plaintiff contends that the ALJ erred by:
                                  12
Northern District of California




                                                  (1) improperly rejecting the opinions of her treating and examining doctors;
 United States District Court




                                  13              (2) improperly rejecting her testimony; and
                                  14              (3) failing to base his step-five finding on substantial evidence.381

                                  15         The plaintiff seeks remand for calculation of benefits or, alternatively, for further
                                  16   administrative proceedings.382 The court grants the plaintiff’s motion for summary judgment, and
                                  17   remands the case for reconsideration consistent with this order.
                                  18
                                  19   1. Whether the ALJ Improperly Weighed Medical-Opinion Evidence
                                  20         The plaintiff argues that the ALJ erred by assigning very little weight to the opinion of the
                                  21   plaintiff’s treating physician, Dr. Amgott-Kwan, and by not discussing state agency consultant Dr.
                                  22   Bilik’s opinion that the plaintiff would benefit from reduced interactions with the public.383 The
                                  23   court concludes that the ALJ improperly weighed the medical evidence.
                                  24

                                  25

                                  26
                                       381
                                             Mot. – ECF No. 26 at 14–20.
                                  27   382
                                             Id. at 5.
                                  28   383
                                             Id. at 15–16.

                                       ORDER – No. 18-cv-00384-LB                            37
                                   1      In the following paragraphs, the court first discusses the law governing the ALJ’s weighing of

                                   2   medical-opinion evidence and then analyzes the medical-opinion evidence.

                                   3      The ALJ is responsible for “‘resolving conflicts in medical testimony, and for resolving

                                   4   ambiguities.’” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (quoting Andrews, 53 F.3d

                                   5   at 1039). In weighing and evaluating the evidence, the ALJ must consider the entire case record,

                                   6   including each medical opinion in the record, together with the rest of the relevant evidence.

                                   7   20 C.F.R. § 416.927(b); see also Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (“[A] reviewing

                                   8   court [also] must consider the entire record as a whole and may not affirm simply by isolating a

                                   9   specific quantum of supporting evidence.”) (internal quotation marks and citation omitted).

                                  10      “In conjunction with the relevant regulations, [the Ninth Circuit has] developed standards that

                                  11   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec., 528

                                  12   F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527). Social Security regulations
Northern District of California
 United States District Court




                                  13   distinguish between three types of physicians: (1) treating physicians; (2) examining physicians;

                                  14   and (3) non-examining physicians. 20 C.F.R. § 416.927(c), (e); Lester v. Chater, 81 F.3d 821, 830

                                  15   (9th Cir. 1995). “Generally, a treating physician’s opinion carries more weight than an examining

                                  16   physician’s, and an examining physician’s opinion carries more weight than a reviewing [non-

                                  17   examining] physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001) (citing

                                  18   Lester, 81 F.3d at 830); Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

                                  19      An ALJ, however, may disregard the opinion of a treating physician, whether or not

                                  20   controverted. Andrews, 53 F.3d at 1041. “To reject [the] uncontradicted opinion of a treating or

                                  21   examining doctor, an ALJ must state clear and convincing reasons that are supported by

                                  22   substantial evidence.” Ryan, 528 F.3d at 1198 (alteration in original) (internal quotation marks and

                                  23   citation omitted). By contrast, if the ALJ finds that the opinion of a treating physician is

                                  24   contradicted, a reviewing court will require only that the ALJ provide “specific and legitimate

                                  25   reasons supported by substantial evidence in the record.” Reddick v. Chater, 157 F.3d 715, 725

                                  26   (9th Cir. 1998) (internal quotation marks and citation omitted); see also Garrison, 759 F.3d at

                                  27   1012 (“If a treating or examining doctor’s opinion is contradicted by another doctor’s opinion, an

                                  28   ALJ may only reject it by providing specific and legitimate reasons that are supported by

                                       ORDER – No. 18-cv-00384-LB                        38
                                   1   substantial evidence.”) (internal quotation marks and citation omitted). “The opinions of non-

                                   2   treating or non-examining physicians may serve as substantial evidence when the opinions are

                                   3   consistent with independent clinical findings or other evidence in the record.” Thomas v.

                                   4   Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).

                                   5         An ALJ errs when he “rejects a medical opinion or assigns it little weight” without explanation

                                   6   or without explaining why “another medical opinion is more persuasive, or criticiz[es] it with

                                   7   boilerplate language that fails to offer a substantive basis for [her] conclusion.” Garrison, 759

                                   8   F.3d at 1012–13. “[F]actors relevant to evaluating any medical opinion, not limited to the opinion

                                   9   of the treating physician, include the amount of relevant evidence that supports the opinion and the

                                  10   quality of the explanation provided[,] the consistency of the medical opinion with the record as a

                                  11   whole[, and] the specialty of the physician providing the opinion . . ..” Orn, 495 F.3d at 631.

                                  12   (citing 20 C.F.R. § 404.1527(d)(3)–(6)); see also Magallanes v. Bowen, 881 F.2d 747, 753 (9th
Northern District of California
 United States District Court




                                  13   Cir. 1989) (an ALJ need not agree with everything contained in the medical opinion and can

                                  14   consider some portions less significant than others).

                                  15         1.1     Dr. Amgott-Kwan

                                  16         Dr. Amgott-Kwan’s opinion is contradicted by Dr. Rana’s opinion.384 Thus, the ALJ was

                                  17   required to give specific and legitimate reasons for discounting Dr. Amgott-Kwan’s opinion.

                                  18         The ALJ gave little weight to Dr. Amgott-Kwan’s opinion for the following reasons:

                                  19               First, Dr. Amgott-Kwan did not indicate that he had reviewed any updated records,
                                                   so his assessment of the claimant’s capabilities must have been made based on his
                                  20               memory of her from two years prior. At that time, he saw her two or three times over
                                                   the course of a year, not a close treating relationship that would give the doctor a
                                  21               particularly insightful perspective on her condition. Second, during that time he did
                                  22               see her, the claimant improved and told Dr. Amgott-Kwan less than a year after the
                                                   injury that she was able to use her left arm for cooking and taking care of her children;
                                  23               she was using her left arm more and able to gesture, and she was able to exhibit full
                                                   range of motion. Third, his opinion is so at odds with that of Dr. Rana, who
                                  24               personally examined the claimant in April 2016, that it cannot be assigned much
                                                   evidentiary weight.385
                                  25

                                  26
                                  27   384
                                             Compare AR 1291–93 with AR 1281–86.
                                  28   385
                                             AR 35 (internal record citations omitted).

                                       ORDER – No. 18-cv-00384-LB                             39
                                   1         The ALJ erred by discounting Dr. Amgott-Kwan’s opinion. “A treating physician’s opinion is

                                   2   not binding on the Commissioner with respect to the existence of an impairment or the ultimate

                                   3   issue of disability.” Alvala v. Colvin, Bi, SACV 12–0626 AJWW, 2013 WL 1620352, at *5 (C.D.

                                   4   Cal., Apr. 15, 2013) (citing Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001)).

                                   5   “However, a treating physician’s medical opinion as to the nature and severity of an individual’s

                                   6   impairment is entitled to controlling weight when that opinion is well-supported and not

                                   7   inconsistent with other substantial evidence in the record.” Id. (citing Edlund v. Massanari, 253

                                   8   F.3d 1152, 1157 (9th Cir. 2001); Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001)).

                                   9   “Even when not entitled to controlling weight, ‘treating source medical opinions are still entitled

                                  10   to deference and must be weighed’ in light of (1) the length of the treatment relationship; (2) the

                                  11   frequency of examination; (3) the nature and extent of the treatment relationship; (4) the

                                  12   supportability of the diagnosis; (5) consistency with other evidence in the record; and (6) the area
Northern District of California
 United States District Court




                                  13   of specialization). Id. (quoting Edlund, 253 F.3d at 1157 & n.6).

                                  14         Here, Dr. Amgott-Kwan’s medical-opinion reflects and is consistent with the plaintiff’s course

                                  15   of treatment at Kaiser. A review of the record shows that the plaintiff suffered an injury to her left

                                  16   arm and shoulder in 2013 and over the course of roughly the next two years tried multiple

                                  17   interventions (including medication, physical therapy, and nerve-blocking procedures) without

                                  18   significant success or relief of symptoms.386 His opinion—that the plaintiff’s pain would

                                  19   “constantly” be severe enough to interfere with the “attention and concentration needed to perform

                                  20   even simple work tasks” and that she essentially did not have use of her left arm—is supported by

                                  21   this record of treatment.387

                                  22         It is important that Dr. Amgott-Kwan was part of the plaintiff’s treatment team at Kaiser.

                                  23   Between August 2013 and January 2016, the plaintiff had at least 24 in-person appointments with

                                  24   Kaiser physicians and other providers, two hospital admissions at Kaiser in Oakland, and several

                                  25

                                  26
                                       386
                                  27         See generally AR 690–1291; Statement, supra.
                                       387
                                             AR 1292.
                                  28

                                       ORDER – No. 18-cv-00384-LB                           40
                                   1   telephone appointments with Dr. Pacheco to check on her progress.388 While Dr. Amgott-Kwan

                                   2   did not see the plaintiff at each of her visits, the medical records show that he had access to the

                                   3   plaintiff’s treatment notes from the numerous other Kaiser physicians.389 Thus, his assessment of

                                   4   the plaintiff’s medical conditions was predicated not only on his observations but also on the

                                   5   plaintiff’s medical records reflecting medical assessments, treatment, and tests conducted by other

                                   6   providers. His assessment cannot be divorced from the plaintiff’s overall treatment at Kaiser.

                                   7         The fact that the plaintiff reported improved symptoms at some point during the course of

                                   8   treatment is not a specific and legitimate reason to reject the physician’s opinion. A treating

                                   9   physician’s statements “must be read in the context of the overall diagnostic picture he draws.”

                                  10   Holohan, 246 F.3d at 1205. Dr. Amgott-Kwan’s treatment notes and his medical-opinion reflect a

                                  11   diagnostic picture that is consistent with the plaintiff’s course of treatment and may support a

                                  12   finding of disability. The ALJ did not provide specific and legitimate reasons supported by
Northern District of California
 United States District Court




                                  13   substantial evidence to reject Dr. Amgott-Kwan’s opinion.

                                  14         1.2   Dr. Bilik

                                  15         Dr. Bilik, a state-agency psychiatrist who reviewed the plaintiff’s records as part of the

                                  16   agency’s disability determination explanations, said in his report that the plaintiff “can interact

                                  17   appropriately with others, but may benefit from reduced interactions with the public.”390 The

                                  18   plaintiff argues that the ALJ erred by not providing “reasons for failing to include the limited

                                  19   contact with the public in the RFC finding.”391 The court remands for reconsideration of this issue.

                                  20         The ALJ noted Dr. Bilik’s observation in his decision, writing that Dr. Bilik “indicated that

                                  21   [the plaintiff] could interact appropriately with others, but might benefit from reduced interactions

                                  22   with the public.”392 This recommended limitation is consistent with the plaintiff’s mental-health

                                  23

                                  24   388
                                             See AR 411–1293.
                                  25
                                       389
                                          See, e.g., AR 856 (showing Dr. Pacheco’s treatment notes reflected within Dr. Amgott-Kwan’s
                                       progress notes).
                                  26   390
                                             AR 128.
                                  27
                                       391
                                             Mot. – ECF No. 26 at 15–16.
                                       392
                                             AR 38.
                                  28

                                       ORDER – No. 18-cv-00384-LB                          41
                                   1   medical records from Kaiser which demonstrate that the plaintiff suffered from PTSD and

                                   2   anxiety.393 The plaintiff’s therapist reported in June 2016 that the plaintiff “had made some

                                   3   improvements” in her mental health treatment but was “unable to sustain progress.”394

                                   4         The ALJ’s RFC determination took “into account [the plaintiff’s] partially consistent

                                   5   statements about her ability to function, along with the medical opinions about her abilities,” but

                                   6   did not include the limitation on interactions with the public recommended by Dr. Bilik. 395

                                   7   Because the court remands the case for reconsideration of the medical-opinion evidence in light of

                                   8   the plaintiff’s extensive course of treatment at Kaiser, the court remands on this issue as well.

                                   9

                                  10   2. Whether the ALJ Erred by Improperly Rejecting the Plaintiff’s Testimony

                                  11         The plaintiff argues that the ALJ erred by not specifying which parts of her testimony he found

                                  12   not credible and by failing to provide clear and convincing reasons supported by evidence in the
Northern District of California
 United States District Court




                                  13   record to support his credibility determination.396 The court agrees with the plaintiff.

                                  14         In assessing a claimant’s credibility, an ALJ must make two determinations. Molina, 674 F.3d

                                  15   at 1112. “First, the ALJ must determine whether [the claimant has presented] ‘objective medical

                                  16   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  17   other symptoms alleged.’” Id. (quoting Vasquez, 572 F.3d at 591). Second, if the claimant

                                  18   produces that evidence, and “there is no evidence of malingering,” the ALJ must provide

                                  19   “specific, clear and convincing reasons for” rejecting the claimant’s testimony regarding the

                                  20   severity of the claimant’s symptoms. Id. (internal quotation marks and citations omitted).

                                  21         “At the same time, the ALJ is not ‘required to believe every allegation of disabling pain, or

                                  22   else disability benefits would be available for the asking, a result plainly contrary to 42 U.S.C. §

                                  23   423(d)(5)(A).’” Id. at 1112 (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). “Factors

                                  24   that an ALJ may consider in weighing a claimant’s credibility include reputation for truthfulness,

                                  25
                                       393
                                  26         See, e.g., AR 806, 1268.
                                       394
                                             AR 1235.
                                  27   395
                                             AR 39.
                                  28   396
                                             Mot. – ECF No. 26 at 18.

                                       ORDER – No. 18-cv-00384-LB                         42
                                   1   inconsistencies in testimony or between testimony and conduct, daily activities, and unexplained,

                                   2   or inadequately explained, failure to seek treatment or follow a prescribed course of treatment.”

                                   3   Orn, 495 F.3d at 636 (internal punctuation omitted). “[T]he ALJ must identify what testimony is

                                   4   not credible and what evidence undermines the claimant’s complaints.” Burrell v. Colvin, 775

                                   5   F.3d 1133, 1138 (9th Cir. 2014); see, e.g., Morris v. Colvin, No. 16-CV-0674-JSC, 2016 WL

                                   6   7369300, at *12 (N.D. Cal. Dec. 20, 2016).

                                   7         The ALJ found the following about the plaintiff’s testimony:

                                   8            The claimant. . . stated that she had no use of her left arm, drowsiness from her
                                                medications, confusion, a short temper due to pain and depression, no interest in
                                   9            everyday things, crying, and should and neck pain on the left []. She stated that on a
                                                typical day, she got her children ready for school, watched television, took naps, and
                                  10            prepared some meals. She indicated that her children’s grandmother and [her] older
                                  11            child helped with childcare and other household chores. She was able to drive a car
                                                on a limited basis, shop for an hour once a month, pay bills, read, listen to music,
                                  12            watch movies, and go out to eat with family but she no longer socialized with friends.
Northern District of California
 United States District Court




                                                She wrote that she could not handle stress or changes in routine and did not like to
                                  13            go out alone. She used an arm brace or sling when in public and occasionally at home.
                                  14            After careful consideration of the evidence, I find that the claimant’s medically
                                                determinable impairments reasonably could be expected to cause the alleged
                                  15            symptoms; however, the claimant’s statements concerning the intensity, persistence
                                                and limiting effects of these symptoms are not entirely consistent with the medical
                                  16
                                                evidence and other evidence in the record for the reasons explained in this
                                  17            decision.397

                                  18         The ALJ satisfied the first step of the two-step inquiry when he determined that the plaintiff’s
                                  19   medically determinable impairments “reasonably could be expected to cause some of the
                                  20   symptoms alleged.”398 See Molina, 674 F.3d at 1112. But the ALJ did not provide any evidence or
                                  21   find that the plaintiff was a malingerer. Indeed, her testimony is consistent with the Kaiser
                                  22   treatment records. Accordingly, the ALJ needed to provide “specific, clear, and convincing
                                  23   reasons” for rejecting the plaintiff’s testimony regarding the severity of her symptoms. Id.
                                  24   (internal quotation marks and citations omitted).
                                  25

                                  26   397
                                          AR 32–33. The ALJ stated that the plaintiff was “able to drive a car on a limited basis” but at the
                                  27   time of the hearing the plaintiff testified that she had stopped driving completely and did not have a
                                       driver’s license. AR 62, 67.
                                  28   398
                                             AR 32.

                                       ORDER – No. 18-cv-00384-LB                          43
                                   1         Because the ALJ discredited the plaintiff’s testimony in part on his assessment of the medical-

                                   2   opinion evidence, including Dr. Amgott-Kwan’s medical-opinion, the court remands on this

                                   3   ground too. The ALJ can reassess the plaintiff’s credibility in context of the entire record.

                                   4

                                   5   3. Whether the ALJ’s Step-Five Determination Is Supported by Substantial Evidence

                                   6         The plaintiff argues that two of the three occupations that the ALJ found the plaintiff could

                                   7   perform — “sales attendant” and “cashier II” — have GED Reasoning Levels that are inconsistent

                                   8   with the ALJ’s RFC.399

                                   9         The ALJ’s RFC determination was based on his assessment of the medical-opinion evidence

                                  10   and the plaintiff’s credibility. Given the court’s remand on the medical-opinion evidence, the court

                                  11   remands on this issue too.

                                  12
Northern District of California
 United States District Court




                                  13                                              CONCLUSION

                                  14         The court grants the plaintiff’s motion for summary judgment, denies the Commissioner’s

                                  15   motion for summary judgment, and remands the case for reconsideration consistent with this

                                  16   order.

                                  17

                                  18         IT IS SO ORDERED.

                                  19         Dated: June 3, 2019

                                  20                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  21                                                      United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   399
                                             Mot. – ECF No. 26 at 19.

                                       ORDER – No. 18-cv-00384-LB                         44
